Title: To James Madison from Henry Rutgers, 14 January 1817
From: Rutgers, Henry
To: Madison, James


        
          Dear Sir
          New York 14th January 1817.
        
        Permit me to introduce to your acquaintance the Bearer hereof Mr Robert White an intimate friend of mine, & one of the Directors of the Manhattan Co: who is going to Washington on special business.
        Your accustomary attention, shewn to him I shall ever consider as given to myself, and on all occasions shall be happy to acknowledge it. I remain Dear Sir with unfeigned [e]steem Your most Obedient humble Servt
        
          Henry Rutgers
        
       